DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5-7, 24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. (U.S. Patent Application Publication 2013/0052352, hereafter Cano-Iranzo ‘352).
	Claims 1 and 5: Cano-Iranzo ‘352 teaches a composition (abstract) comprising:
	potassium hexafluorozirconate (K2ZrF6), which corresponds to the claimed formula XnYmFp where X is potassium, Y is Zr, n is 2, m is 1, and p is 6, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 7 to about 70.5 mM;
	sodium molybdate (Na2MoO4), which corresponds to the claimed formula X2MoO4 where X is sodium, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 9.7 to about 97 mM; and
	and potassium permanganate (KMnO4) in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 12.7 to about 127 mM,
	wherein the pH of the composition is 1 to 6 ([0032]), and the composition is chromium-free (abstract).

	With respect to claims 1 and 5, Cano-Iranzo ‘352 does not explicitly teach that the permanganate concentration is 1 to 15 mM. However, the claimed permanganate concentration of 1 to 15 mM is obvious over the permanganate concentration of about 12.7 to about 127 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.
	With respect to claim 1, Cano-Iranzo ‘352 does not explicitly teach that the pH ranges from 0.5 to 2.5. However, the claimed pH range of 0.5 to 2.5 is obvious over the pH range of 1 to 6 taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

	Claim 2: Cano-Iranzo ‘352 teaches that the composition can further comprise an acid ([0055], [0085]).
	With respect to claim 2, Cano-Iranzo ‘352 does not explicitly teach that the acid has a concentration of 0.0001 mM to 10 mM. However, the claimed composition differs from the composition taught by Cano-Iranzo ‘352 only in the concentration of the acid, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

	Claim 6: Cano-Iranzo ‘352 teaches that the composition comprises Na2MoO4,  KMnO4, and about 7 to about 70.5 mM of K2ZrF6, as discussed above.
	With respect to claim 6, Cano-Iranzo ‘352 do not explicitly teach that the concentration of the K2ZrF6 is 40 to 60 mM. However, the claimed K2ZrF6 concentration of 40 to 60 mM is obvious over the K2ZrF6 concentration of about 7 to about 70.5 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

	With respect to claim 6, Cano-Iranzo ‘352 does not explicitly teach that the concentration of the Na2MoO4 is 100 to 130 mM, or that the concentration of the KMnO4 is 2 to 10 mM. However, the claimed composition differs from the composition taught by Cano-Iranzo ‘352 only in the concentration of the Na2MoO4 and KMnO4, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

	Claim 7: Cano-Iranzo ‘352 teaches that the composition comprises Na2MoO4,  KMnO4, and about 7 to about 70.5 mM (0.007 to 0.0705 M) of K2ZrF6, as discussed above.
	With respect to claim 7, Cano-Iranzo ‘352 do not explicitly teach that the concentration of the K2ZrF6 is 0.05 M. However, the claimed K2ZrF6 concentration of 0.05 M is obvious over the K2ZrF6 concentration of about 7 to about 70.5 mM (0.007 to 0.0705 M) taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

	With respect to claim 7, Cano-Iranzo ‘352 does not explicitly teach that the concentration of the Na2MoO4 is 0.125 M, or that the concentration of the KMnO4 is 5 mM. However, the claimed composition differs from the composition taught by Cano-Iranzo ‘352 only in the concentration of the Na2MoO4 and KMnO4, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

	Claims 24 and 26: Cano-Iranzo ‘352 teaches a coating made from a composition (abstract), the composition comprising:
potassium hexafluorozirconate (K2ZrF6), which corresponds to the claimed formula XnYmFp where X is potassium, Y is Zr, n is 2, m is 1, and p is 6, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 7 to about 70.5 mM;
	sodium molybdate (Na2MoO4), which corresponds to the claimed formula X2MoO4 where X is sodium, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 9.7 to about 97 mM; and
	and potassium permanganate (KMnO4) in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 12.7 to about 127 mM,
	wherein the pH of the composition is 1 to 6 ([0032]), and the composition is chromium-free (abstract),
	the coating comprising MoO42- from the sodium molybdate salt ([0083]), fluoride ions from the K2ZrF6 salt ([0083]), and permanganate ions from the potassium permanganate salt ([0083]).

	With respect to claim 24, Cano-Iranzo ‘352 does not explicitly teach that the permanganate concentration is 1 to 15 mM. However, the claimed permanganate concentration of 1 to 15 mM is obvious over the permanganate concentration of about 12.7 to about 127 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.
	With respect to claim 24, Cano-Iranzo ‘352 does not explicitly teach that the pH ranges from 0.5 to 2.5. However, the claimed pH range of 0.5 to 2.5 is obvious over the pH range of 1 to 6 taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

	Claim 27: Cano-Iranzo ‘352 teaches a method for making an object comprising a conversion coating (abstract) comprising:
	exposing an object to a composition for a period of time sufficient to form a conversion coating on at least one surface (abstract, Fig. 1, [0080]), where the composition comprises:
potassium hexafluorozirconate (K2ZrF6), which corresponds to the claimed formula XnYmFp where X is potassium, Y is Zr, n is 2, m is 1, and p is 6, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 7 to about 70.5 mM;
		sodium molybdate (Na2MoO4), which corresponds to the claimed formula X2MoO4 where X is sodium, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 9.7 to about 97 mM; and
		and potassium permanganate (KMnO4) in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 12.7 to about 127 mM,
		wherein the pH of the composition is 1 to 6 ([0032]), and the composition is chromium-free (abstract); and
	removing the coated object from the composition to provide an object comprising the conversion coating (Fig. 1, [0080]), where the conversion coating comprises MoO42- from the sodium molybdate salt ([0083]), and the conversion coating is chromium free (abstract).
	

	With respect to claim 27, Cano-Iranzo ‘352 does not explicitly teach that the permanganate concentration is 1 to 15 mM. However, the claimed permanganate concentration of 1 to 15 mM is obvious over the permanganate concentration of about 12.7 to about 127 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.
	With respect to claim 27, Cano-Iranzo ‘352 does not explicitly teach that the pH ranges from 0.5 to 2.5. However, the claimed pH range of 0.5 to 2.5 is obvious over the pH range of 1 to 6 taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Block et al. (U.S. Patent Application Publication 2003/0205298, hereafter Block ‘298).
	Claim 8: Cano-Iranzo ‘352 teaches a composition (abstract) comprising:
	potassium hexafluorozirconate (K2ZrF6), which corresponds to the claimed formula XnYmFp where X is potassium, Y is Zr, n is 2, m is 1, and p is 6, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 7 to about 70.5 mM; and
	sodium molybdate (Na2MoO4), which corresponds to the claimed formula X2MoO4 where X is sodium, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 9.7 to about 97 mM,
	
	wherein the pH of the composition is 1 to 6 ([0032]), and the composition is chromium-free (abstract).
	Cano-Iranzo ‘352 further teaches that the composition is a conversion coating (abstract).

	With respect to claim 8, Cano-Iranzo ‘352 does not explicitly teach that the pH ranges from 0.5 to 2.5. However, the claimed pH range of 0.5 to 2.5 is obvious over the pH range of 1 to 6 taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

	With respect to claim 8, Cano-Iranzo ‘352 does not explicitly teach that the composition comprises 0.0001 to 50 mM X2SO4, X2SO3, X2S2O3, or any combination thereof.
	Block ‘298 teaches a conversion coating composition (abstract). Block ‘298 teaches that the composition can comprise sodium thiosulfate (Na2S2O3) at a concentration of 0.05 to 0.5 g/L ([0054]), which gives a molar concentration of about 0.32 to about 3.2 mM. Block ‘298 teaches that this sodium thiosulfate helps accelerate the reaction of the composition during coating ([0015], [0054]). Both Block ‘298 and Cano-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘298, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sodium thiosulfate (Na2S2O3) at a concentration of 0.05 to 0.5 g/L (about 0.32 to about 3.2 mM) taught by Block ‘298 to the composition taught by Cano-Iranzo ‘352 because this sodium thiosulfate helps accelerate the reaction of the composition during coating, as taught by Block ‘298.

	Claim 12: Cano-Iranzo ‘352 teaches that the composition can further comprise potassium permanganate (KMnO4) in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 12.7 to about 127 mM.

	With respect to claims 12, Cano-Iranzo ‘352 does not explicitly teach that the permanganate concentration is 1 to 15 mM. However, the claimed permanganate concentration of 1 to 15 mM is obvious over the permanganate concentration of about 12.7 to about 127 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Block et al. ‘298 as applied to claim 8 above, and further in view of Marzano (U.S. Patent 6,027,578, hereafter Marzano ‘578).
	The modified teachings of Cano-Iranzo ‘352 teach the limitations of claim 8, as discussed above. The modified teachings of Cano-Iranzo ‘352 teach that the composition comprises about 0.32 to about 3.2 mM of Na2S2O3, as discussed above.
	With respect to claim 9, they do not explicitly teach that the composition comprises 0.0001 to 5 mM Na2SO4.
	Marzano ‘578 teaches a conversion coating composition (abstract). Marzano ‘578 teaches that the composition can comprise sodium sulfate (N2SO4) (claims 8 and 14), where the sodium sulfate is a film forming agent which aids in forming a cohesive film (claims 8 and 14, col 1 ln 46-49, col 3 ln 14-38). Marzano ‘578 teaches that the sulfate can have a concentration of 1.06*10-2 to 8.45*10-1 M (10.6 to 845 mM) in the solid concentrate (col 3 ln 20-35), where the solid concentrate is 1 to 6% of the total conversion coating composition (col 3 ln 57-col 4 ln 6), and, therefore, the sulfate has a concentration of 0.106 to 50.7 mM in the conversion coating composition. Both Marzano ‘578 and Cano-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘578, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sodium sulfate (N2SO4) which has a concentration of 0.106 to 50.7 mM taught by Marzano ‘578 to the composition taught by the modified teachings of Cano-Iranzo ‘352 because the sodium sulfate is a film forming agent which aids in forming a cohesive film, as taught by Marzano ‘578.

	With respect to claim 9, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the N2SO4 has a concentration of 0.0001 to 5 mM. However, the claimed N2SO4 concentration range of 0.0001 to 5 mM is obvious over the N2SO4 concentration range of 0.106 to 50.7 mM taught by the modified teachings of Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Block et al. ‘298 as applied to claim 8 above, and further in view of Marzano ‘578 and Manavbasi (U.S. Patent Application Publication 2010/0314004, hereafter Manavbasi ‘004).
	Claim 10: The modified teachings of Cano-Iranzo ‘352 teach the limitations of claim 8, as discussed above.

	With respect to claim 10, they do not explicitly teach that the composition comprises 0.1 to 75 mM of a mixture comprising NaF, K2ZrF6, and KBF4, that the concentration of the Na2MoO4 is 100 to 130 mM, or that the composition comprises 0.0001 to 5 mM of a mixture comprising Na2SO4 and Na2S2O3.
Marzano ‘578 teaches a conversion coating composition (abstract). Marzano ‘578 teaches that the composition can comprise sodium sulfate (N2SO4) (claims 8 and 14), where the sodium sulfate is a film forming agent which aids in forming a cohesive film (claims 8 and 14, col 1 ln 46-49, col 3 ln 14-38). Marzano ‘578 teaches that the sulfate can have a concentration of 1.06*10-2 to 8.45*10-1 M (10.6 to 845 mM) in the solid concentrate (col 3 ln 20-35), where the solid concentrate is 1 to 6% of the total conversion coating composition (col 3 ln 57-col 4 ln 6), and, therefore, the sulfate has a concentration of 0.106 to 50.7 mM in the conversion coating composition. Both Marzano ‘578 and Cano-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘578, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sodium sulfate (N2SO4) which has a concentration of 0.106 to 50.7 mM taught by Marzano ‘578 to the composition taught by the modified teachings of Cano-Iranzo ‘352 because the sodium sulfate is a film forming agent which aids in forming a cohesive film, as taught by Marzano ‘578.

	The modified teachings of Cano-Iranzo ‘352 teach that the concentration of the Na2S2O3 is about 0.32 to about 3.2 mM, as discussed above, and the concentration of the N2SO4 is 0.106 to 50.7 mM, as discussed above. Therefore, the concentration of the mixture of Na2SO4 and Na2S2O3 is about 0.138 to about 53.9 mM.
	With respect to claim 10, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the mixture of N2SO4 and Na2S2O3 has a concentration of 0.0001 to 5 mM. However, the claimed N2SO4 and Na2S2O3 mixture concentration range of 0.0001 to 5 mM is obvious over the N2SO4 and Na2S2O3 mixture concentration range of 0.138 to 53.9 mM taught by the modified teachings of Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

With respect to claim 10, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the composition comprises 0.1 to 75 mM of a mixture comprising NaF, K2ZrF6, and KBF4, or that the concentration of the Na2MoO4 is 100 to 130 mM.
Manavbasi ‘004 teaches a conversion coating composition (title, abstract). Manavbasi ‘004 teaches that the potassium salt of hexafluorzirconate (K2ZrF6), the potassium salt of fluoroborate (KBF4), and sodium fluoride (NaF) are all functional equivalents for the purposes of being the fluoride source of the conversion coating ([0020], [0021]). Both Manavbasi ‘004 and Can-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘004, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the potassium salt of fluoroborate (KBF4) and sodium fluoride (NaF) taught by Manavbasi ‘004 to the composition comprising K2ZrF6 taught by the modified teachings of Cano-Iranzo ‘352 because K2ZrF6, KBF4, and NaF are all functional equivalents for the purposes of being the fluoride source of the conversion coating, as taught by Manavbasi ‘004. See MPEP 2144.06.

With respect to claim 10, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the mixture comprising NaF, K2ZrF6, and KBF4 has a concentration of 0.1 to 75 mM, or that the concentration of the Na2MoO4 is 100 to 130 mM.
However, the claimed composition differs only in the concentration of the mixture of NaF, K2ZrF6, and KBF4, and the concentration of Na2MoO4, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 11: The modified teachings of Cano-Iranzo ‘352 teach the limitations of claim 8, as discussed above.

	With respect to claim 11, they do not explicitly teach that the composition comprises 0.0502 M of a mixture comprising NaF, K2ZrF6, and KBF4, that the concentration of the Na2MoO4 is 0.125 M, or that the composition comprises 0.03001 mM of a mixture comprising Na2SO4 and Na2S2O3.
Marzano ‘578 teaches a conversion coating composition (abstract). Marzano ‘578 teaches that the composition can comprise sodium sulfate (N2SO4) (claims 8 and 14), where the sodium sulfate is a film forming agent which aids in forming a cohesive film (claims 8 and 14, col 1 ln 46-49, col 3 ln 14-38). Both Marzano ‘578 and Cano-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘578, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sodium sulfate (N2SO4) taught by Marzano ‘578 to the composition taught by the modified teachings of Cano-Iranzo ‘352 because the sodium sulfate is a film forming agent which aids in forming a cohesive film, as taught by Marzano ‘578.

With respect to claim 11, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the composition comprises 0.0502 M of a mixture comprising NaF, K2ZrF6, and KBF4, that the concentration of the Na2MoO4 is 0.125 M, or that the concentration of the mixture comprising Na2SO4 and Na2S2O3 is 0.03001 mM.
Manavbasi ‘004 teaches a conversion coating composition (title, abstract). Manavbasi ‘004 teaches that the potassium salt of hexafluorzirconate (K2ZrF6), the potassium salt of fluoroborate (KBF4), and sodium fluoride (NaF) are all functional equivalents for the purposes of being the fluoride source of the conversion coating ([0020], [0021]). Both Manavbasi ‘004 and Can-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘004, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the potassium salt of fluoroborate (KBF4) and sodium fluoride (NaF) taught by Manavbasi ‘004 to the composition comprising K2ZrF6 taught by the modified teachings of Cano-Iranzo ‘352 because K2ZrF6, KBF4, and NaF are all functional equivalents for the purposes of being the fluoride source of the conversion coating, as taught by Manavbasi ‘004. See MPEP 2144.06.

With respect to claim 11, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the mixture comprising NaF, K2ZrF6, and KBF4 has a concentration of 0.05002 M, that the concentration of the Na2MoO4 is 0.125 M, or that the concentration of the mixture comprising Na2SO4 and Na2S2O3 is 0.03001 mM.
However, the claimed composition differs from the composition taught by the modified teachings of Iranzo ‘352 only in concentrations, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 as applied to claim 1 above, and further in view of Sturgill et al. (U.S. Patent Application Publication 2003/0234063, hereafter Sturgill ‘063).
Cano-Iranzo ‘352 teaches the limitations of claim 1, as discussed above. With respect to claim 13, Cano-Iranzo ‘352 does not explicitly teach that the composition further comprises 1*10-3 to 5*10-2 mM X3Fe(CN)6.
Sturgill ‘063 teaches a conversion coating composition (abstract). Sturgill ‘063 teaches that the composition can include a solubility control agent comprising a ferricyanide anion (Fe(CN)6-) and potassium cation (K+) ([0711], [0716]), which corresponds to the claimed X3Fe(CN)6 where X is potassium. Sturgill ‘063 teaches that this solubility control agent helps control the solubility of cationic species in the composition ([0710]). Sturgill ‘063 further teaches that the concentration of the solubility control agent affects the presence of undissolved solid material in the composition and the solubility of metal complexes in the composition ([0741]). Both Sturgill ‘063 and Cano-Iranzo ‘352 teach conversion coating compositions (‘352, abstract; ‘063, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the solubility control agent comprising a ferricyanide anion (Fe(CN)6-) and potassium cation (K+) taught by Sturgill ‘063 to the composition taught by Cano-Iranzo ‘352 because this solubility control agent helps control the solubility of cationic species in the composition, as taught by Sturgill ‘063.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the solubility control agent a ferricyanide anion (Fe(CN)6-) and potassium cation (K+) in the composition taught by the modified teachings of Cano-Iranzo ‘352 because the concentration of the solubility control agent affects the presence of undissolved solid material in the composition and the solubility of metal complexes in the composition, as taught by Sturgill ‘063.

Claim 14, 16-17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Sugama (U.S. Patent 5,604,040, hereafter Sugama ‘040).
Claim 14: Cano-Iranzo ‘352 teaches a coated object (abstract) comprising:
an object with a top surface ([0075], [0076]); and
a conversion coating formed on the top surface of the object (abstract, [0075]), where the object is immersed in the coating ([0075], [0080]) and, therefore, the entire top surface is coated, wherein the conversion coating comprises MoO42- ([0083]).

With respect to claim 14, Cano-Iranzo ‘352 does not explicitly teach that the conversion coating exhibits an Icorr value ranging between 0.0020 µA/cm2 and 0.01 µA/cm2.
Sugama ‘040 teaches a coated object comprising a conversion coating (abstract). Sugama ‘040 teaches that the Icorr of the conversion coating affects the corrosion rate and resistance of the coating (col 21 ln 65-col 22 ln 27). Both Sugama ‘040 and Cano-Iranzo ‘352 teach coated objects comprising a conversion coating (‘352, abstract; ‘040, abstract).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the Icorr of the conversion coating taught by Cano-Iranzo ‘352 because the Icorr of the conversion coating affects the corrosion rate and resistance of the coating, as taught by Sugama ‘040.

Claim 16: Cano-Iranzo ‘352 teaches that the conversion coating can comprise permanganates and molybdates ([0083]), which are anodic inhibitors.
Claim 17: Cano-Iranzo ‘352 teaches that the object can comprise aluminum ([0056], [0074]).

Claim 22: Cano-Iranzo ‘352 teaches that the conversion coating can be formed from a composition comprising:
Cano-Iranzo ‘352 teaches a composition (abstract) comprising:
	potassium hexafluorozirconate (K2ZrF6), which corresponds to the claimed formula XnYmFp where X is potassium, Y is Zr, n is 2, m is 1, and p is 6, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 7 to about 70.5 mM;
	sodium molybdate (Na2MoO4), which corresponds to the claimed formula X2MoO4 where X is sodium, in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 9.7 to about 97 mM; and
	and potassium permanganate (KMnO4) in an amount of 2 g/L-20g/L ([0083]), which gives a molar concentration of about 12.7 to about 127 mM,
	wherein the pH of the composition is 1 to 6 ([0032]), and the composition is chromium-free (abstract).

	With respect to claim 22, Cano-Iranzo ‘352 does not explicitly teach that the permanganate concentration is 1 to 15 mM. However, the claimed permanganate concentration of 1 to 15 mM is obvious over the permanganate concentration of about 12.7 to about 127 mM taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.
	With respect to claim 22, Cano-Iranzo ‘352 does not explicitly teach that the pH ranges from 0.5 to 2.5. However, the claimed pH range of 0.5 to 2.5 is obvious over the pH range of 1 to 6 taught by Cano-Iranzo ‘352 because they overlap. See MPEP 2144.05.

Claim 23: Cano-Iranzo ‘352 teaches that the conversion coating can be formed by immersing the object directly into the coating composition ([0075], [0080]) and, therefore, forming the coating directly on the object.







Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Sugama ‘040 as applied to claim 14 above, and further in view of Sturgill et al. ‘063.
The modified teachings of Cano-Iranzo ‘352 teach the limitations of claim 14, as discussed above. Cano-Iranzo ‘352 further teaches that the conversion coating is chromium free (abstract).
With respect to claim 15, the modified teachings of Cano-Iranzo ‘352 do not explicitly teach that the conversion coating comprises an outer layer comprising Mo(VI) and Mo(V) and an inner layer comprising Mo(IV).
Sturgill ‘063 teaches a conversion coating (abstract). Sturgill ‘063 teaches that the conversion coating can comprise Mo+6, Mo+5, and Mo+4 components as stabilizers ([0095]). Both Sturgill ‘063 and Cano-Iranzo ‘352 teach conversion coatings (‘352, abstract; ‘063, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the Mo+6, Mo+5, and Mo+4 components taught by Sturgill ‘063 to the conversion coating taught by the modified teachings of Cano-Iranzo ‘352 because they act as stabilizers, as taught by Sturgill ‘063.

The lower portion of the conversion coating taught by the modified teachings of Cano-Iranzo ‘352 comprises Mo+4 (Mo(IV)), as discussed above, and corresponds to the claimed inner layer, and the upper portion of the conversion coating taught by the modified teachings of Cano-Iranzo ‘352 comprises Mo+6 (Mo(VI)) and Mo+5 (Mo(V)), as discussed above, and corresponds to the claimed outer layer.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cano-Iranzo et al. ‘352 in view of Sugama ‘040 as applied to claim 14 above, and further in view of Rodriguez et al. (“Molybdate-Based Conversion Coatings for Aluminum Alloys Part I: Coating Formation”, hereafter Rodriguez).
Claim 19: The modified teachings of Cano-Iranzo ‘352 teach the limitations of claim 14, as discussed above. With respect to claim 19, they do not explicitly teach that the conversion coating has an open circuit potential of -500 to -750 mV.
Rodriguez teaches a conversion coating (abstract). Rodriguez teaches that the conversion coating can have an open circuit potential of around -616 mV versus an Ag/AgCl reference electrode (Experimental: Electrochemical Tests, Results: Electrochemical Tests). Both Rodriguez and Cano-Iranzo ‘352 teach conversion coatings (‘352, abstract; Rodriguez, abstract).
The modified teachings of Cano-Iranzo ‘352 are silent with respect to the open circuit potential of the conversion coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the open circuit potential of around    -616 mV taught by Rodriguez as the open circuit potential of the conversion coating taught by the modified teachings of Cano-Iranzo ‘352 because it is a suitable open circuit potential for a conversion coating, as taught by Rodriguez.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaworowski et al. (US 2002/0110642, hereafter Jaworowski ‘642) teaches a conversion coating (abstract). Jaworowski ‘642 teaches that permanganates and molybdates are anodic inhibitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713